Citation Nr: 1502485	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-33 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO.  A transcript of this hearing is of record. 

In a January 2014 Board decision, the Board reopened service connection for a right wrist disability and remanded the issue to the agency of original jurisdiction (AOJ) for additional development including a VA examination.  In April 2014, this matter was remanded again to the AOJ for a medical opinion.  The Veteran was provided a VA examination in March 2014, and VA medical opinions were obtained in May and September 2014.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The February 1989 enlistment examination report indicates that examination of the Veteran's upper extremities was normal, a fracture of his right wrist was not identified on the entrance examination when he was accepted for his period of active service, and a fracture of his right wrist did not pre-exist service.

2.  The Veteran sought medical treatment for a right wrist injury in service in April 1990; he reported having right wrist pain for two days after falling on the wrist and a fracture of the wrist two to three years ago; and physical examination revealed slight tenderness upon palpation of the right wrist with full range of motion and no swelling.  

3.  The July 1993 separation examination report indicates that the Veteran's upper extremities were normal and that he denied having a bone or joint abnormality.   

4.  Chronic or recurrent symptoms of right wrist arthritis, fracture, or other disability of the right wrist were not manifested during service or continuously in the years after service. 

5.  Arthritis, fracture, or other disability of the right wrist did not manifest during the Veteran's active service, did not manifest within one year of separation from active service, first manifested many years after service, and are not etiologically related to active service. 


CONCLUSION OF LAW

The criteria for service connection for a right wrist disability to include arthritis and a fracture, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA has met its duty to notify for this claim.  See the February 2014 letter.  Moreover, neither the Veteran, nor his representative, has not demonstrated or alleged prejudice as to the content or timing of VA's notices or other development. Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). Adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records have been obtained.  VA treatment records have been associated with his claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.

The Veteran was afforded a VA examination in March 2014, and VA medical opinions were obtained in May and September 2014. A medical opinion was obtained as to the nature and extent of the claimed right wrist disability and the etiology of the claimed disability. The examination was conducted by a medical doctor and was based upon a solicitation of history and symptomatology from the Veteran, and a thorough examination of him.  The medical opinions were rendered after review of the claims folder and medical history.  The examination report and medical opinion are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination when the VA examination findings in March 2014 and VA medical opinions dated in May and September 2014 are considered together.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the August 2013 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  The VLJ explained that the evidence needed to substantiate the claim.  See the Board Hearing Transcript, pages 9 to 11.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  As the duties to notify and assist the Veteran have been met, no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claim. 

2.  Service Connection Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10% or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to this disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  
In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court indicated that if a disease is not noted at service entrance, the presumption of soundness applies under 38 U.S.C.A. § 1111.  The Court stated that the burden of proof then shifts to VA to establish by clear and unmistakable evidence both that a disease preexisted service and was not aggravated by service. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

3.  Analysis 

The Veteran contends that his current right wrist disability is related to an in-service injury.  At the August 2013 hearing, the Veteran stated that he had problems with his right wrist in basic training when he was doing pushups and he reinjured his right wrist in Airborne school.  See the Board Hearing Transcript, pages 3-4.  He reported having wrist pain since 1990; he had pain and weakness in the right wrist in service; after discharge he treated the right wrist symptoms with Motrin; and he underwent X-rays in 2006 at VA.  See the Board Hearing Transcript, pages 5-7.  The Veteran maintains that he has experienced progressively worsening right wrist pain and weakness since service.  He also argues that his right wrist disability was aggravated by service.  Id. at page 4.  

Based upon a review of the record, the Board finds the weight of the competent and credible evidence shows that the current right wrist disability currently diagnosed as degenerative joint disease, early osteoarthritis and a fracture, did not manifest in service or to a compensable degree within one year of service separation and is not otherwise related to active service.  The Board also finds the weight of the competent and credible evidence shows that the Veteran did not have chronic symptoms of right wrist pain or weakness in service or soon after service, that he did not have continuous symptoms or medical treatment in the years after service, and that his current right wrist disability is not medically related to active service. 

Medical evidence establishes that the Veteran has a current right wrist disability.  VA treatment records show that he first sought medical treatment for right wrist pain in June 2006 when he reported having chronic right wrist pain.  He underwent a plastic surgery consult in September 2006 and reported that as a former Airborne Ranger he injured his right wrist in a jump in 1991.  He reported that he dealt with the pain by taping the wrist but recently the pain increased and he was unable to hold or lift objects.  It was noted that he currently worked for the post office.  

A September 2006 VA X-ray examination of the right wrist revealed a nonunion fracture across the waist of the right navicular bone associated with a few small heterotopic bones in the neighborhood, requiring clinical correlation with the prior history of trauma; mild periarticular soft tissue swelling of right wrist representing synovitis-tenosynovitis; and early onset of osteoarthritis at the radiocarpal and intercarpal articulations between navicular-lunate.  The September 2006 VA plastic surgery record notes that a vascularized bone graft/accutrak screw were planned.  In February 2007, the Veteran underwent a right partial scaphoidectomy at VA.  After the surgery, he continued to seek treatment for right wrist pain.  See the VA treatment records dated from April 2007 to October 2008.  A January 2008 VA plastic surgery note indicates that he reported having pain in his right wrist status post the partial scaphoidectomy in February 2007.  He reported having intermittent, sharp, shooting, aching pain which was 5 out of 10.  Massage made the pain better and work made it worse.  The maximal point of tenderness was on the dorsal wrist.  The treatment note indicates that he was shown his X-ray including the bone fragments on the dorsal wrist and he wanted to continue on observation at this time.  

The weight of this evidence establishes that a right wrist fracture or other right wrist disability did not pre-exist service entry.  Although the Veteran reported a history of a fracture of a right wrist in April 1990 when he was treated for a right wrist injury in service, a pre-existing right wrist fracture was not detected or noted on the entrance examination report.  The February 1989 enlistment examination showed normal upper extremities.  A fracture of the right wrist was not identified on the entrance examination when he was accepted for his period of active service.  

The Board finds that, although the Veteran reported a history of a fracture of a right wrist in April 1990 when he was treated for a right wrist injury in service, a pre-existing right wrist fracture was not detected or noted on the entrance examination reports.  The term "noted" denotes only such conditions as are recorded in examination reports.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination, or in this case, several years after service entrance examination, does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1) (2014); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b); Wagner, 370 F. 3d at 1096; VAOPGCPREC 3-03 (July 16, 2003).

No clear and unmistakable evidence establishes that a right wrist fracture pre-existed service.  The Veteran's own reported history of a preexisting right wrist fracture is not clear and unmistakable evidence.  Service treatment records show that he sought medical treatment for a right wrist injury in service in April 1990; he reported having right wrist pain for two days and trauma in the last 72 hours.  He stated that he had fallen on his wrist.  He indicated that he had a fracture of the wrist two to three years ago.  Physical examination revealed slight tenderness upon palpation of the right wrist.  There was no open laceration, deformity, or hand pain.  There was full range of motion of the right wrist with no swelling or discoloration.  X-ray examination was not performed.  He was placed on a profile for 14 days.

The Board finds that the Veteran's reported medical history of a preexisting right wrist fracture is clear and unmistakable evidence.  There is no contemporaneous medical evidence to support the Veteran's assertion that he had an old fracture.  X-ray examination was not done.  The treating physician did not diagnose an old fracture of the right wrist.  The Veteran did not submit any medical evidence showing a right wrist fracture was diagnosed prior to service.  

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Service records show that the Veteran had training as a medical specialist in active service.  However, even though the Veteran worked as a medical specialist in service, there is no indication that he has the requisite medical training and/or expertise needed to diagnosis a bone fracture.  A fracture is not necessarily observable and at times, X-ray examination is necessary to detect the fracture.  Given the complexity of diagnosing a right wrist fracture, the Board concludes that the Veteran's statements regarding any such diagnosis are not competent evidence.  The Veteran's lay statements alone are not sufficient to establish that he had a preexisting right wrist fracture.  Thus, the Board finds that the Veteran's statements as to a diagnosis of a bone fracture are not competent and this evidence does not rise to the level of clear and unmistakable evidence.  

The Board also notes VA physician who provided the September 2014 VA medical opinion found that the Veteran had a pre-existing right wrist fracture.  The Board does not find this assessment to be clear and unmistakable evidence that the right wrist fracture existed prior to service entrance.  The VA physician indicated that he based his opinion upon the Veteran's own report in the April 1990 service treatment record.  As discussed above, the Veteran's own reported medical history of a pre-existing wrist fracture is not clear and unmistakable evidence.  Thus, the VA physician's finding does not amount of clear and unmistakable evidence.  As such, the presumption of soundness is not rebutted.

Service treatment records show that the Veteran sought medical treatment for a right wrist injury in service in April 1990; the Veteran reported having right wrist pain for two days and trauma in the last 72 hours.  The Veteran stated that he had fallen on his wrist.  He indicated that he had a fracture of the wrist two to three years ago.  Physical examination revealed slight tenderness upon palpation of the right wrist.  There was no open laceration, deformity, or hand pain.  There was full range of motion of the right wrist with no swelling or discoloration.  X-ray examination was not performed. The Veteran was placed on a profile for 14 days.    

Subsequent service treatment records, to include a March 1992 Airborne examination and a July 1993 separation examination report, are negative for complaints or findings of a chronic right wrist disability.  Physical examination of upper extremities was normal.  Upon the July 1993 separation examination, the Veteran denied having bone or joint abnormality.  He separated from service in September 1993.  The Veteran filed a claim for compensation benefits for several disabilities in September 1993 including a right wrist disability.  In a July 1994 rating decision, VA denied service connection for a right wrist disability on the basis that the evidence showed that acute in-service right wrist complaints resolved prior to discharge and that no post service right wrist disability related to service was shown.  As noted, the claim for service connection for a right wrist disability was reopened by the Board in January 2014.  
The Veteran asserts that he has had right wrist pain since the injury in service in 1990 and that he had weakness in the right wrist in service.  In addition, he contends that the current right wrist disability was manifested in service and was aggravated by service.  The Veteran is competent to describe observable symptoms such as pain and weakness.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that while the Veteran is competent to state that he had right wrist pain and weakness since the injury in service in 1990.  However, the Board finds that such statements are not credible. 

Review of the record shows that the Veteran first reported having chronic and continuous symptoms of right wrist pain and weakness since the 1990 injury in service in 2006, when he filed a claim to reopen service connection for a right wrist disability.  In weighing credibility, VA may consider bias, self-interest, consistency with other evidence of record, and desire for monetary gain.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board also finds that the Veteran's credibility is undermined by the fact that his own statements concerning the right wrist are not supported by the evidence of record including the medical evidence generated at the time of service.  The medical evidence generated at the time of the Veteran's period of service is highly probative.  As noted, the service treatment records show that the Veteran sought medical treatment for a right wrist injury in 1990 but he had no complaints or treatment subsequent to that date until June 2006.  The service treatment records show that the Veteran sought medical treatment on several occasions after April 1990 for various disorders including a right middle finger injury in August 1991, and he did not report any symptoms or impairment of the right wrist.  The Veteran underwent physical examination in March 1992 (airborne examination) and in February 1989 (separation examination) and he did not report any symptoms pertinent to the right wrist.  Examination of the upper extremities was normal.  Upon the July 1993 separation examination, the Veteran specifically denied having a bone or joint deformity.  The Veteran's service treatment records are devoid of reference to a right wrist disability after the April 1990 treatment and the service examination reports show that the Veteran specifically denied having bone or joint complaints.  

Further, the Board finds that the service treatment records are more probative than the Veteran's statements made in connection with his claim for compensation benefits.  The medical evidence generated at the time of the Veteran's period of service to be highly probative.  These records are contemporaneous with the Veteran's period of service and the time of the claimed chronic symptoms.  These records contain information that is inherently more reliable than information recorded at a later time, in this case, information recorded over 10 years after the event in question.  These records were generated contemporaneously with the Veteran's service, and therefore are felt to have greater probative value than assertions made more than 10 years after service and in conjunction with a claim for VA benefits.  Curry v. Brown, 7 Vet. App. at 68 (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Thus, for these reasons, the Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and continuous symptoms of right wrist pain and weakness in service and after service separation, and such chronic symptoms first began in 2006.  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). Here, the Veteran's lay statements are not credible because such statements are inconsistent with his in-service statements and the medical evidence and findings generated in service.  

Post service medical evidence shows that the earliest indication of treatment for right wrist pain was in June 2006 when the Veteran first reported to VA that he had chronic right wrist pain.  Review of the record shows that he did not report any wrist symptoms or complaints to VA health care providers or VA examiners prior to June 2006.  The RO conducted a search for VA treatment records dated from 1993 to September 1995.  The records obtained show no complaints or treatment for a right wrist disability for that time period.  The Veteran was afforded a VA Persian Gulf examination in October 1995.  The October 1995 VA examination report does not document any right wrist complaints or disability. Examination of the upper extremities was normal.  An August 2001 VA examination report indicates that musculoskeletal examination was essentially negative.  The examination report indicates that the Veteran was right hand dominant and was able to make a fist and had normal hand strength.  There were no complaints or diagnosis of a right wrist disability.  VA treatment records dated from 2004 to July 2005 do not document any complaints or treatment of a right wrist disability.  

Post service medical evidence also shows that a right wrist fracture and early degenerative changes of the radiocarpal joint were detected on X-ray examination in September 2006.  The Board finds that the weight of the competent and credible evidence establishes that the right wrist symptoms resolved after the April 1990 injury in service, the Veteran did not have chronic right wrist symptoms in service after the 1990 injury in service or after service, the right wrist symptoms of pain first manifested in June 2006, and the osteoarthritis and fracture of the right wrist were first diagnosed in 2006.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) and (b) is not warranted.

The weight of the competent and credible evidence establishes that the Veteran's right wrist disability was first diagnosed many years after active service and is not caused by any in-service event including the 1990 in-service injury and is not related to active service.  As noted, the post service treatment records show that the onset of the right wrist symptoms was in June 2006.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran was afforded a VA examination in March 2014 and addendum opinions were obtained in May and September 2014.  The March 2014 VA examination report indicates that the Veteran reported to the examiner that he Veteran served in the Army from 1989 to 1993 and he was an Airborne Ranger Medic.  He reported that he was not sure when his right wrist first started bothering him, he thought it could have been during basic training, playing football, or during airborne school when a parachute snatched his hand.  He stated that he would repeatedly complain of right wrist pain to medical personnel, they would document the encounter but no treatment or diagnostic testing was ever done.  He indicated that he started going to the VA after military separation and continued to complain of right wrist pain.  He stated that he demanded an X-ray examination about 5 years ago and it showed an old non-union navicular fracture and a scphoidectomy with tendon interposition surgery was done in February 2007.  The Veteran reported that he still had pain but now at a different area; he complained of dorsal and ventral pain along the radial aspect right hand from wrist to involve thumb and forefinger areas, his pain was worse with painful gripping and repetitive movements.  The Veteran reported that he worked full-time as a mechanic at the post office and has problems with using hand-held tools and entering computer data.  

The diagnosis was nonunion navicular fracture of the right wrist and post traumatic degenerative arthritis of the right wrist.  The VA examiner opined that it was less likely than not that the Veteran's wrist condition was causally or etiologically related to the Veteran's military service.  The VA examiner noted that the record indicated that the Veteran had no ongoing right wrist complaints during active service.  The examiner noted that the record was silent for any right wrist symptoms during the Veteran's separation health assessment and this would be uncharacteristic for a nonunion navicular fracture and the Veteran would have been expected to exhibit some degree of symptomatology during this period.  

An additional medical opinion was sought since the VA examiner who conducted the March 2014 examination did not specifically address the April 1990 service treatment record.  The May 2014 VA medical opinion indicates that the current physician who reviewed the file did not perform the March 2014 examination and that examiner was no longer with VA.  The current VA indicated that the VBMS file was reviewed and the service treatment records dated October 6, 1993 could not be opened.  The VA physician noted that the Veteran had numerous VA exams, seven of which were related to orthopedic conditions, and these were done on October 25, 1995, August 23, 2001, October 13, 2005, April 20, 2007, December 13, 2007, February 27, 2009 and on August 7, 2009.  The VA physician indicated that he performed the exams on December 2007 and August 7, 2009 and in none of the exams was a right wrist condition complained of, but x-ray done on June 6, 2006 did show the navicular fracture. 

Another VA medical opinion was sought in September 2014.  The VA physician reviewed the service treatment records in the VBMS file.  The VA physician noted that there was an entry of an emergency medical exam on April 30, 1990 for a fall on the right wrist 2 days prior and noted that the Veteran stated that he had an old wrist fracture two to three years prior.  The VA physician found that the Veteran did have a wrist fracture and the fracture did not occur in the service since 2 years would place the fracture in 1988 and this was prior to entry into service.  The VA physician noted that the Veteran was put on profile for a few weeks and never complained of the fracture again.  He noted that that the Veteran did fracture a finger in the same hand and there is extensive documentation that he was seen for this injury several times but never once mentioned the right wrist.  The VA physician further noted that on leaving service, there is no evidence that the Veteran had right wrist problems until much later and he opined that it was less likely than not that aggravation of the right wrist by service occurred. 

The Board finds the VA medical opinions to be probative and weigh against the claim.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez, 22 Vet. App. 295. 

The VA examiner and VA physician reviewed the claims folder including the service treatment records and the Veteran's medical history and considered the lay statements concerning the right wrist injury and symptoms in service before rendering the medical opinions.  The VA physicians both noted that the service medical evidence did not document any right wrist symptoms after the in-service injury.  The March 2014 VA examiner noted that a lack of symptoms would be uncharacteristic for a nonunion navicular fracture and the Veteran would have been expected to exhibit some degree of symptomatology during this period.  

Accordingly, the Board finds no competent evidence relates the current right wrist disability to active service.  The Veteran himself has attempted to relate the current right wrist disability to his active service.  As a lay person, he is competent to describe observable symptoms such as pain and firsthand events and he may be competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.  As noted above, he had medical training in active service.  Service records show that he was a medical specialist in active service but he has not provided and the record does not show any evidence as to any medical training he completed.  There is no competent evidence showing that he had medical training so that he is able to render a complex medical diagnosis of a bone fracture or arthritis.  Bone fractures and arthritis are not necessarily observable and at times, X-ray examination is necessary to detect these disorders.  The Board finds that the Veteran does not have the medical expertise and training to diagnose a bone fracture or arthritis or to provide a medical opinion as to the etiology of his current disorders.  An opinion of diagnosis and etiology would require knowledge of the complexities of the musculoskeletal system and would involve objective clinical testing that the Veteran is not competent to perform.  Thus, the Board concludes that his statements regarding any such diagnosis or medical nexus are not competent evidence.  
  
Lastly, the Board notes that a March 2007 VA treatment record notes that the Veteran had a diagnosis of a right upper extremity scaphoid fracture due to a previous injury in service.  The Board does not find the March 2007 treatment record to be of any probative value.  The diagnosis is based on the premise that the Veteran sustained a wrist fracture in service.  As shown above, the Board has determined that the weight of the evidence shows that the Veteran did not sustain a fracture in service and that the right wrist disability first manifested over ten years after service.  Thus, the Board considers the March 2007 VA treatment record to be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).  

Accordingly, the Board finds that the weight of the competent and probative evidence establishes that the Veteran's right wrist disability to include arthritis and a fracture first manifested over 10 years after service and is not related to injury or event in service.  For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right wrist disability to include arthritis and a fracture on a direct and presumptive basis, and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right wrist disability is denied.   




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


